 

Exhibit 10.29.5

 

RESTRICTED STOCK AGREEMENT

 

This Restricted Stock Agreement (this “Agreement”) is made as of December 23,
2002 by Exult, Inc., a Delaware corporation (“Exult”) and Kevin M. Campbell
(“Campbell”) to effect an award of restricted stock by Exult to Campbell on the
terms and conditions set forth below, as contemplated by and in connection with
that certain Employment Restructuring Agreement between Exult and Campbell dated
as of December 23, 2002 (the “ERA”).

 

1. Grant of Restricted Stock. Not later than April 1, 2003, subject to the
terms, conditions and restrictions set forth herein, Exult shall grant and issue
to Campbell Five Hundred Fifty Thousand (550,000) shares of Exult’s common stock
(the “Granted Stock”). As a condition to this grant, Campbell is required to pay
to Exult $.0001 by cash or check for each share of Granted Stock (the
“Acquisition Consideration”).

 

2. Governing Plan. The Granted Stock shall be granted pursuant to and (except as
specifically set forth herein) subject in all respects to the applicable
provisions of Exult’s 2000 Equity Incentive Plan or its successor plan (the
“Plan”), which are incorporated herein by reference. Terms not otherwise defined
in this Agreement have the meanings ascribed to them in the Plan.

 

3. Restrictions on the Granted Stock.

 

(a) No Transfer. The shares of Granted Stock (including any shares received by
Campbell with respect to shares of Granted Stock as a result of stock dividends,
stock splits or any other form of recapitalization or a similar transaction
affecting Exult’s securities without receipt of consideration) may not be sold,
assigned, transferred, pledged, hypothecated or otherwise disposed of, alienated
or encumbered unless and until they vest pursuant to Section 3(b) and any
additional requirements or restrictions contained in this Agreement have been
satisfied, terminated or expressly waived by Exult in writing.

 

(b) Vesting. Subject to Section 3(c) and Section 5(d), on each of the dates set
forth in the table below under the column labeled “Date,” the restrictions
imposed under Section 3(a) will lapse and be removed from the number of shares
of Granted Stock set forth in the table below opposite that date under the
column labeled “Number of Shares Vesting.” Removal of the restrictions imposed
under Section 3(a) from particular shares of Granted Stock is also referred to
as “vesting” of those shares and shares from which the restrictions have been
removed are referred to as “vested.” However, notwithstanding the foregoing, if
any Cancellation Event (as defined in Section 3(c)) has occurred, then vesting
of any shares of Granted Stock scheduled to vest on or after the time that
Cancellation Event occurred will be deferred and will not occur and such shares
will remain subject to all restrictions hereunder unless and until such
Cancellation Event, if susceptible of cure, is fully cured prior to cancellation
by Exult of such shares. Repetition of a previously cured Cancellation Event
will trigger a new deferral. Further, if the conditions to vesting for any
shares set forth in Section 5(d) are not met by the scheduled vesting date, then
vesting of those shares shall be deferred and will not occur and such shares
will remain subject to all restrictions hereunder for up to 90 days following
the scheduled vesting date, unless and until all conditions to vesting are met
(a “Section 5(d) Deferral”). This 90-day period will be



--------------------------------------------------------------------------------

 

extended by one day for each day (if any) from the vesting date until the date
that Exult provides the registration described in Section 6(i), and by an
additional day for each day (if any) that the registration described in Section
6(i) may be made unavailable before it has been available for at least 20 days.
If all conditions to vesting have not been met by the end of the Section 5(d)
Deferral, as it may be extended pursuant to this Section 3(b), then the shares
to which those conditions applied will be cancelled and Campbell shall have no
rights to or in respect of cancelled shares except the right to receive the
Acquisition Consideration in respect thereof. No cancellation shall occur during
any Section 5(d) Deferral, and Campbell shall have the right at any time during
any Section 5(d) Deferral to cause vesting to occur by meeting the conditions in
Section 5(d).

 

Date

--------------------------------------------------------------------------------

  

Number of Shares Vesting

--------------------------------------------------------------------------------

June 1, 2003

  

75,000

September 1, 2003

  

75,000

December 1, 2003

  

50,000

March 1, 2004

  

75,000

June 1, 2004

  

50,000

September 1, 2004

  

50,000

December 1, 2004

  

50,000

March 1, 2005

  

75,000

June 1, 2005

  

25,000

September 1, 2005

  

25,000

 

(c) Cancellation of Granted Stock. If any Cancellation Event occurs, then
notwithstanding anything herein or in the Plan (including without limitation
Section 7.2 thereof) to the contrary, Exult may in its discretion by written or
verbal notice to Campbell cease vesting and cancel any shares of Granted Stock
that, at the time of the Cancellation Event, have not yet vested in accordance
with Section 3(b) and are not subject to a Section 5(d) Deferral, provided that
if the Cancellation Event is susceptible of cure and is fully cured, Exult is
notified in writing of the cure, and the cure is documented to Exult’s
satisfaction before Exult cancels shares of Granted Stock, then Exult may no
longer cancel shares of Granted Stock as a result of that particular cured
Cancellation Event instance. Repetition of a previously cured Cancellation Event
will trigger a new cancellation right. Exult shall be obligated to pay to
Campbell the Acquisition Consideration per share previously received from
Campbell in respect of all shares of Granted Stock that are cancelled. Campbell
shall have no rights to or in respect of cancelled shares of Granted Stock,
except the right to receive the Acquisition Consideration in respect thereof.
For these purposes, a “Cancellation Event” means, and shall be deemed to occur
upon the happening of, any of the following events or circumstances:

 

(i) Campbell ceases to be employed by Exult or its successor for any reason,
including without limitation resignation by Campbell with or without good
reason, or termination of employment by Exult or its successor with or without
cause.

 

(ii) Campbell serves notice of termination of his employment upon Exult or its
successor for any reason, with or without good reason, or Exult or its successor
notifies

 

2



--------------------------------------------------------------------------------

 

Campbell of termination of his employment for any reason, with or without cause,
in each case regardless of when such termination is to take effect.

 

(iii) Campbell suffers a Permanent Disability or dies.

 

(iv) Campbell breaches this Agreement or any other legal or contractual duty to
Exult or its successor in any material respect, and, if such breach is
susceptible of cure, fails to cure such breach within 30 days of demand for cure
by Exult or its successor, or commits any other Misconduct.

 

(v) Campbell or any person or entity acting on behalf of Campbell or exercising
any rights obtained from or through Campbell brings any legal claim or action of
any kind against Exult or any of its Affiliates, or any person whom or entity
that Exult or any of its Affiliates is obligated to provide any indemnity,
reimbursement, or other compensation in respect of such claim.

 

(vi) Campbell becomes generally unable to pay his debts as they come due,
provided that for purposes of assessing Campbell’s ability to pay his debts at
any particular time, Campbell shall be deemed to have cash equal to the then
fair market value of vested shares of Granted Stock not yet sold and the
unvested shares of Granted Stock scheduled to vest on the next succeeding
vesting date.

 

(vii) Campbell institutes proceedings to be adjudicated as bankrupt or
insolvent, or consents to the institution of bankruptcy or insolvency
proceedings against him or his estate or community or the filing by or on behalf
of Campbell of a petition or answer or consent seeking reorganization or release
under the federal Bankruptcy Act, or any other similar federal or state law, or
the consent by or on behalf of Campbell to the filing of any such petition or
the appointment of a receiver, liquidator, assignee, trustee or other similar
official of Campbell, or of any substantial part of the property of Campbell, or
the making by or on behalf of Campbell of an assignment for the benefit of
creditors, or the taking of action by or on behalf of Campbell in furtherance of
any such action.

 

(viii) Sixty (60) days have passed since the commencement of an action against
Campbell (and service of process in connection therewith on Campbell) seeking
any bankruptcy, insolvency, reorganization, liquidation, dissolution or similar
relief under any present or future statute, law or regulation, if such action
shall not have been resolved in favor of Campbell or all orders or proceedings
thereunder affecting Campbell stayed, or if the stay of any such order or
proceeding shall thereafter be set aside; or sixty (60) days after the
appointment without the consent or acquiescence of Campbell of any trustee,
receiver or liquidator of Campbell or of all or any substantial part of the
properties of Campbell, if such appointment shall not have been vacated.

 

For purposes of Sections 3(c)(vi), (vii) and (viii), Campbell includes his wife,
marital community, and estate.

 

3



--------------------------------------------------------------------------------

 

4. Voting and Other Rights. During the period prior to vesting, except as
otherwise provided herein, Campbell will have all of the rights of a stockholder
with respect to all of the Granted Stock, including without limitation the right
to vote such Granted Stock and the right to receive all dividends or other
distributions with respect to such Granted Stock. In connection with the payment
of such dividends or other distributions, Exult will be entitled to deduct any
taxes or other amounts required by any governmental authority to be withheld and
paid over to such authority for Campbell’s account.

 

5. Certification, Escrow and Delivery of Shares.

 

(a) Certificates. Each certificate representing any unvested portion of the
Granted Stock will be endorsed with a legend substantially as set forth below,
as well as such other legends as Exult may deem appropriate to comply with
applicable laws and regulations:

 

The securities evidenced by this certificate are subject to certain limitations
on transfer and other restrictions as set forth in that certain Restricted Stock
Agreement, dated as of December 23, 2002, between Exult and the holder of such
securities and Exult’s 2000 Equity Incentive Plan (copies of which are available
for inspection at the offices of Exult).

 

(b) Escrow. With respect to each unvested share of Granted Stock (including any
shares received by Campbell with respect to shares of Granted Stock as a result
of stock dividends, stock splits or any other form of recapitalization or a
similar transaction affecting Exult’s securities without receipt of
consideration), the Secretary of Exult, or such other escrow holder as the
Secretary may appoint, will retain physical custody of the certificate
representing such share until such share vests.

 

(c) Delivery of Certificates. As soon as practicable after the vesting of any
Granted Stock, but subject to Section 5(d), Exult will release the
certificate(s) representing such vested Granted Stock to Campbell; provided that
if other still unvested shares of Granted Stock are also represented by the same
stock certificate as vested shares, then such certificate will be retired and
new certificates representing the vested and unvested portions of the Granted
Stock will be issued in place of the existing certificate. The certificate
representing the vested Granted Stock will be delivered to the Campbell and the
certificate representing the still unvested shares of Granted Stock will be
retained by the escrow holder.

 

(d) Conditions to Vesting and Delivery of Certificates. At the time for vesting
of any shares, and as a condition to vesting and release of the certificates
representing vested shares to Campbell, Campbell must (i) pay to Exult, by cash
or check, an amount sufficient to satisfy any taxes or other amounts required by
any governmental authority to be withheld and paid over to such authority as a
result of vesting or otherwise make arrangements satisfactory to Exult in its
discretion for the payment of such amounts, including if Exult elects through
offset of any other amounts otherwise payable by Exult to Campbell (including
without limitation salary or other compensation), or through irrevocable
instructions to the broker selling vested shares to remit directly to Exult from
the sales proceeds thereof an amount sufficient to pay any required withholding
or reimburse Exult for payment thereof; and (ii) if requested by Exult, make

 

4



--------------------------------------------------------------------------------

 

appropriate representations in a form satisfactory to Exult that such Granted
Stock will not be sold other than (A) pursuant to an effective registration
statement under the Securities Act of 1933, as amended, or an applicable
exemption from the registration requirements of such Act; (B) in compliance with
all applicable state securities laws and regulations; and (C) in compliance with
all terms and conditions of the Plan.

 

6. Additional Agreements.

 

(a) Special Arrangement; No Ancillary Rights. The Granted Stock is in the nature
of a special arrangement and is granted by Exult solely pursuant to this
Agreement. The Granted Stock does not constitute salary, incentive compensation,
bonus, benefit, or other entitlement of Campbell as a result of his employment
with Exult, and Campbell does not have any right to the Granted Stock pursuant
to any legal or equitable right or agreement other than this Agreement. The
amount of severance otherwise payable to Campbell will not be increased by
reason of this Agreement or any Granted Stock vested or not vested. The Granted
Stock will not be considered in evaluating, or determining damages payable as a
result of, any claims Campbell may have or bring against Exult, or any of its
affiliates, or the directors, officers, employees, attorneys, or advisors of any
of them, resulting from Campbell’s employment or termination thereof, or any
other cause or factor other than breach by Exult of this Agreement. Campbell
shall not bring any claim or assert any defense or legal position that is
inconsistent with this Section.

 

(b) Tax Matters. The Granted Stock is subject to appropriate income tax
withholding and other deductions required by applicable laws or regulations, and
Campbell and his successors will be responsible for all income and other taxes
payable as a result of grant or vesting of the Granted Stock or otherwise in
connection with this Agreement. Exult is not required to provide any gross-up or
other tax assistance. Campbell understands that Campbell may make an election
pursuant to Section 83(b) of the Internal Revenue Code (the “Code”) within
thirty (30) days after the date Campbell acquired the Granted Stock hereunder,
or comparable provisions of any state tax law, to include in Campbell’s gross
income the fair market value (as of the date of acquisition) of the Granted
Stock. Campbell may make such an election only if, prior to making any such
election, Campbell (a) notifies Exult of Campbell’s intention to make such
election, by delivering to Exult a copy of the fully-executed Section 83(b)
Election Form attached hereto as Exhibit A, and (b) pays to Exult an amount
sufficient to satisfy any taxes or other amounts required by any governmental
authority to be withheld or paid over to such authority for Campbell’s account,
or otherwise makes arrangements satisfactory to Exult for the payment of such
amounts through withholding or otherwise. Campbell understands that if Campbell
does not make a proper and timely Section 83(b) election, generally under
Section 83 of the Code, at the time the forfeiture restrictions applicable to
the Granted Stock lapse, Campbell will recognize ordinary income and be taxed in
an amount equal to the fair market value (as of the date the forfeiture
restrictions lapse) of the Granted Stock less the Acquisition Consideration paid
for the Granted Stock. For this purpose, the term “forfeiture restrictions”
includes the right of Exult to acquire the Granted Stock pursuant to its rights
under Section 3(b) of this Agreement. Campbell acknowledges that it is
Campbell’s sole responsibility, and not Exult’s, to file a timely election under
Section 83(b), even if Campbell requests Exult or its representative to make
this filing on Campbell’s behalf. Campbell is relying solely on

 

5



--------------------------------------------------------------------------------

 

Campbell’s advisors with respect to the decision as to whether or not to file a
Section 83(b) election.

 

(c) No Resignation. Campbell’s covenant regarding resignation set forth in
Section 9(a) of the Amended and Restated Employment Agreement between Campbell
and Exult is hereby incorporated herein by reference. Such covenant is the
primary component of the consideration by Campbell for this Agreement and an
essential condition to Exult’s willingness to enter into this Agreement, and
Campbell’s ongoing service to Exult for the entire period until December 31,
2005 is considered critical to Exult’s business purposes. Accordingly, for
purposes of determining Exult’s damages and remedies in case of breach of that
covenant by Campbell, time worked by Campbell prior to resignation in violation
of the covenant will not be considered to be partial performance of the
covenant, and no value will be deemed to have been conferred upon Exult by
virtue of such time worked by Campbell prior to resignation. The vesting
schedule for the Granted Stock is designed to correspond in general terms to
Campbell’s future liquidity needs as reported to Exult and should not be
construed as payment for partial satisfaction of the covenant set forth in
Section 9(a) of the Amended and Restated Employment Agreement.

 

(d) Independent Advice; No Representations. Campbell acknowledges that (i) he
was free to use professional advisors of his choice in connection with this
Agreement has received advice from his professional advisors in connection with
this Agreement, understands its meaning and import, and is entering into this
Agreement freely and without coercion or duress; and (ii) he has not received
and is not relying upon any advice, representations or assurances made by or on
behalf of Exult or any Exult Affiliate or any employee of or counsel to Exult
regarding any tax or other effects or implications of the Granted Stock or other
matters contemplated by this Agreement.

 

(e) Value of Granted Stock. No representations or promises are made to Campbell
regarding the value of the Granted Stock or Exult’s business prospects. Campbell
acknowledges that information about investment in Exult stock, including
financial information and related risks, is contained in Exult’s SEC reports on
Form 10-Q and Form 10-K, which have been made available from Exult’s Human
Resources department for Campbell’s review at any time before Campbell’s
acceptance of this Agreement or at any time during Campbell’s employment.
Further, Campbell understands that Exult does not provide tax or investment
advice and acknowledges Exult’s recommendation that Campbell consult with
independent specialists regarding such matters.

 

(f) Plan Clawback Provision. Nothing in this Agreement or the ERA or any of the
other agreements entered into pursuant to the ERA will limit Exult’s rights
pursuant to Section 4.14 of the Plan. Without limiting the foregoing, payment of
the Acquisition Consideration, delivery of certificates representing vested
Granted Stock, and other procedural, mechanical and administrative steps under
this Agreement will not be considered to be any “exercise, payment or delivery”
as referenced in item (ii) in the first sentence Section 4.14 of the Plan.

 

(g) Merger, Consolidation or Reorganization. In the event of a Reorganization of
Exult in which holders of shares of Common Stock of Exult are entitled to
receive in respect of

 

6



--------------------------------------------------------------------------------

such shares any additional shares or new or different shares or securities, cash
or other consideration (including, without limitation, a different number of
shares of Common Stock) (“Exchange Consideration”), then Campbell will be
entitled to receive a proportionate share of the Exchange Consideration in
exchange for any Granted Stock that is then still owned by Campbell and not
cancelled; provided, that any Exchange Consideration issued to Campbell in
respect of unvested Granted Shares will be subject to the same restrictions and
vesting provisions that were applicable to the Granted Stock in exchange for
which the Exchange Consideration was issued.

 

(h) No Right to Continued Employment. This Agreement does not confer upon
Campbell any right to continue as an employee of Exult or its affiliate or to
any particular employment tenure, nor does it limit in any way the right of
Exult or its affiliate to terminate Campbell’s services to Exult or its
affiliate at any time, with or without cause.

 

(i) Resale of Vested Granted Stock. Exult will use reasonable efforts to provide
an appropriate resale registration statement and prospectus, or otherwise
facilitate sale by Campbell of vested Granted Stock, for a period of up to 20
days after each vesting date. Exult will not be required to provide a resale
registration statement or prospectus for vested Granted Stock at any time that
doing so would, in the judgment of Exult’s board of directors, interfere with
financing or other strategic objectives of Exult or subject Exult to undue cost
or risk.

 

7. General.

 

(a) Successors and Assigns. This Agreement is personal in its nature and
Campbell may not assign or transfer his rights under this Agreement.

 

(b) Notices. Any notices, demands or other communications required or desired to
be given by any party shall be in writing and shall be validly given to another
party if served either personally or if deposited in the United States mail,
certified or registered, postage prepaid, return receipt requested. If such
notice, demand or other communication shall be served personally, service shall
be conclusively deemed made at the time of such personal service. If such
notice, demand or other communication is given by mail, such notice shall be
conclusively deemed given forty-eight (48) hours after the deposit thereof in
the United States mail addressed to the party to whom such notice, demand or
other communication is to be given as hereinafter set forth:

 

To Exult:

  

Exult, Inc.

121 Innovation Drive, Suite 200

Irvine, California 92612

Attention: Chief Executive Officer

With a copy to:

  

General Counsel

 

To Campbell: At his address of record as maintained in Exult’s employment files

 

7



--------------------------------------------------------------------------------

Any party may change its address for the purpose of receiving notices, demands
and other communications by providing written notice to the other party in the
manner described in this paragraph.

 

(c) Entire Agreement. This Agreement and the Plan constitute the entire
agreement and understanding of Exult and Campbell with respect to the subject
matter hereof and thereof, and supersede all prior written or verbal agreements
and understandings between Campbell and Exult relating to such subject matter.
This Agreement may only be amended by written instrument signed by Campbell and
an authorized officer of Exult.

 

(d) Governing Law; Severability. This Agreement will be construed and
interpreted under the laws of the State of California applicable to agreements
executed and to be wholly performed within the State of California. If any
provision of this Agreement as applied to any party or to any circumstance is
adjudged by a court of competent jurisdiction to be void or unenforceable for
any reason, the invalidity of that provision shall in no way affect (to the
maximum extent permissible by law) the application of such provision under
circumstances different from those adjudicated by the court, the application of
any other provision of this Agreement, or the enforceability or invalidity of
this Agreement as a whole. If any provision of this Agreement becomes or is
deemed invalid, illegal or unenforceable in any jurisdiction by reason of the
scope, extent or duration of its coverage, then such provision shall be deemed
amended to the extent necessary to conform to applicable law so as to be valid
and enforceable or, if such provision cannot be so amended without materially
altering the intention of the parties, then such provision will be stricken and
the remainder of this Agreement shall continue in full force and effect.

 

(e) Remedies. All rights and remedies provided pursuant to this Agreement or by
law shall be cumulative, and no such right or remedy shall be exclusive of any
other. A party may pursue any one or more rights or remedies hereunder or may
seek damages or specific performance in the event of another party’s breach
hereunder or may pursue any other remedy by law or equity, whether or not stated
in this Agreement.

 

(f) Arbitration. Any and all disputes and claims between Campbell and Exult that
arise out of this Agreement shall be resolved through final and binding
arbitration. Any demand for arbitration must be made within 365 days of the date
on which the dispute first arose (unless a longer period of time is required by
law), or it will be deemed waived by both parties. Binding arbitration will be
conducted in Orange County, California in accordance with the rules and
regulations of the American Arbitration Association. Campbell understands and
agrees that the arbitration shall be instead of any civil litigation and that
this means that Campbell is waiving his right to a jury trial as to such claims.
The parties further understand and agree that the arbitrator’s decision shall be
final and binding to the fullest extent permitted by law and enforceable by any
court having jurisdiction. The prevailing party in any arbitration conducted
pursuant to this Section, and any appeal therefrom or related thereto, or any
litigation between Campbell and Exult related to this Agreement that occurs
notwithstanding this arbitration provision (all of the foregoing being referred
to as “Proceedings”), shall be entitled to recover from the non-prevailing party
all costs incurred by the prevailing party in the Proceedings, including without
limitation attorneys’ costs and fees. The identity of the prevailing party in
any

 

8



--------------------------------------------------------------------------------

Proceeding will be determined by the arbitrator or other trier of fact or
tribunal in the Proceeding as the party most nearly achieving the result sought,
although the arbitrator or other trier of fact or tribunal may decide in any
Proceeding that there is no prevailing party if, on the basis of all of the
facts and circumstances, the interests of justice so require. In addition, Exult
shall propose a reasonable set of rules to guide any Proceedings. Such rules
shall be designed to lead to a prompt and just result without undue delay or
expense, but will not be unduly prejudicial to either party. If Campbell agrees
to such proposed rules and guidelines, Exult will pay on Campbell’s behalf or
advance to Campbell all of Campbell’s reasonable costs incurred in the
Proceedings. Campbell’s acceptance of such payments or advances will constitute
Campbell’s agreement to reimburse Exult therefor if Exult is found by the
arbitrator or other trier of fact or tribunal to be the prevailing party in the
Proceeding.

 

(g) Interpretation. Headings herein are for convenience of reference only, do
not constitute a part of this Agreement, and will not affect the meaning or
interpretation of this Agreement. References herein to Sections are references
to the referenced Section hereof, unless otherwise specified.

 

(h) Waivers; Amendments. The waiver by either party of a breach of any provision
of this Agreement shall not operate or be construed as a waiver of any later
breach of that provision. This Agreement may be modified only by written
agreement signed by Campbell and Exult.

 

(i) Counterparts. This Agreement may be executed in more than one counterpart,
each of which shall be deemed an original, but all of which together shall
constitute but one and the same instrument. Facsimile or photographic copies of
originally signed copies of this Agreement will be deemed to be originals.

 

EXULT, INC.

By:______________________________

Name:___________________________

Title:____________________________

 

_______________________________

KEVIN M. CAMPBELL

 

 

9



--------------------------------------------------------------------------------

 

EXHIBIT A

to Restricted Stock Grant

ELECTION TO INCLUDE VALUE OF RESTRICTED PROPERTY

IN GROSS INCOME IN YEAR OF TRANSFER

INTERNAL REVENUE CODE § 83(b)

 

The undersigned hereby elects pursuant to Section 83(b) of the Internal Revenue
Code with respect to the property described below, and supplies the following
information in accordance with the regulations promulgated thereunder:

 

1. Name, address and taxpayer identification number of the undersigned:

 

_____________

_____________

_____________

Taxpayer I.D. No.: _____

 

2. Description of property with respect to which the election is being made:

___________ shares of Common Stock of Exult, Inc., a Delaware corporation (the
“Company”)

 

3. Date on which property was transferred:             

 

4. Taxable year to which this election relates:             

 

5. Nature of the restrictions to which the property is subject:

 

If the taxpayer’s service as a              of Exult terminates for any reason
before the Common Stock vests, Exult will repurchase the Common Stock from the
taxpayer at $.0001 per share. The Common Stock vests according to the following
schedule:             

 

The Common Stock is non-transferable in the taxpayer’s hands, by virtue of
language to that effect stamped on the stock certificate.

 

6. Fair market value of the property:

The fair market value at the time of transfer (determined without regard to any
restrictions other than restrictions that by their terms will never lapse) of
the property with respect to which this election is being made is $            
per share.

 

7. Amount paid for the property:

The amount paid by the taxpayer for said property is $.0001 per share.

 

8. Furnishing statement to employer:

A copy of this statement has been furnished to             

 

Date:                              ______________________

Signature

 

______________________

Printed Name

 

10



--------------------------------------------------------------------------------

 

This election must be filed with the Internal Revenue Service Center with which
taxpayer files his or her Federal income tax returns and must be made within
thirty (30) days after the execution date of the Restricted Stock Grant. This
filing should be made by registered or certified mail, return receipt requested.
The taxpayer must retain two (2) copies of the completed form for filing with
his or her Federal and state tax returns for the current tax year and an
additional copy for his or her records.

 

11